DISMISS and Opinion Filed August 31, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00332-CV

                       WILLETTE JAYNE JONES, Appellant
                                      V.
              SPRINT SOLUTIONS, INC. AND GINO AMBROSIO, Appellees

                       On Appeal from the 422nd Judicial District Court
                                   Kaufman County, Texas
                             Trial Court Cause No. 97375-422

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       By letter, this Court questioned its jurisdiction over this appeal as there did not appear to

be a final judgment or other appealable order. We instructed appellant to file, by July 23, 2018, a

letter brief addressing the jurisdictional issue and cautioned her that failure to do so may result in

dismissal of the appeal without further notice. As of today’s date, appellant has not complied.

       Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See McFadin v. Broadway Coffeehouse, LLC, 539
S.W.3d 278, 283 (Tex. 2018); TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West Supp. 2017).

A final judgment is one that disposes of all pending parties and claims. See Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001).
       In her original petition, appellant sued both Sprint Solutions, Inc. and Gino Ambrosio.

Sprint Solutions moved for summary judgment and the trial court granted the motion. Appellant

appealed from the summary judgment order. Appellant’s claims against Mr. Ambrosio remain

pending. Because a final judgment has not been signed and the order is not subject to an

interlocutory appeal, this Court lacks jurisdiction over the appeal. We dismiss the appeal. See

TEX. R. APP. P. 42.3(a).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE



180332F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 WILLETTE JAYNE JONES, Appellant                  On Appeal from the 422nd Judicial District
                                                  Court, Kaufman County, Texas
 No. 05-18-00332-CV       V.                      Trial Court Cause No. 97375-422.
                                                  Opinion delivered by Chief Justice Wright.
 SPRINT SOLUTIONS, INC. AND                       Justices Evans and Brown participating.
 GINO AMBROSIO, Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees SPRINT SOLUTIONS, INC. AND GINO AMBROSIO
recover their costs of this appeal from appellant WILLETTE JAYNE JONES.


Judgment entered August 31, 2018.




                                            –3–